DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahara et al. (hereinafter “Takahara”), US Patent No. 10,235,938.
Regarding claim 1, Takahara teaches a display panel (fig. 1), comprising: a display area (display screen 20, fig. 1); and a first peripheral area located around the display area, a first gate driver being provided in the first peripheral area (fig. 2, gate driver 12a); wherein the display panel is further provided with a plurality of first driving signal lines and a plurality of second driving signal lines (fig. 2, 17a, 17b); wherein the plurality of first driving signal lines are arranged in a different layer from a layer in which the plurality of second driving signal lines are 
Regarding claim 2, Takahara teaches wherein the display panel further comprises a second peripheral area located around the display area (fig. 2, gate driver 12b); the first peripheral area and the second peripheral area are located at two opposite sides of the display area, respectively; and a second gate driver is provided in the second peripheral area (fig. 2, gate driver 12b); and wherein the m-th first driving signal line of the plurality of first driving signal lines and the k-th second driving signal lines of the plurality of second driving signal lines are both electrically connected, in the second peripheral area, to an m-th output terminal of the second gate driver (fig. 2, gate driver 12a, gate driver 12b connected through 17a and 17b).
Regarding claim 3, Takahara teaches wherein the first driving signal lines are gate lines, and the second driving signal lines are auxiliary lines electrically connected in parallel with the gate lines (figs. 2, 18 and accompanying text).
Regarding claim 15, it is an electronic apparatus of claim 1 and is rejected on the same grounds presented above.
Regarding claim 16, it has similar limitations to those of claim 2 and is rejected on the same grounds presented above.
Regarding claim 17, it has similar limitations to those of claim 3 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 4-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination teaches or fairly suggests “wherein a plurality of rows of sub pixel units are provided in the display area; the gate lines and gate electrodes of transistors of the sub-pixel units are arranged in the same layer; and the auxiliary lines and anodes of the sub-pixel units are arranged in the same layer.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622